PER CURIAM.
Defendant pled guilty to felonious restraint, § 565.120, RSMo 1994, and first degree assault, § 565.050, RSMo 1994. The trial court imposed sentences of seven and fifteen years respectively.
Defendant appeals the denial, for untimely filing, of his Rule 24.035 motion. We affirm.
Defendant’s Rule 24.035 motion was properly denied. The trial court sentenced defendant on April 21,1994. He did not file his pro se motion until October 11, 1994, well outside the 90-day time limit.
The time limits contained in Rule 24.035 are mandatory. Rule 24.035(b). The supreme court has held them to be constitutionally valid and reasonable. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989).
The motion court’s judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion would have no precedential value. Rule 84.16(b).
The motion court’s judgment is affirmed.